Name: Commission Regulation (EEC) No 2041/87 of 10 July 1987 fixing for the 1986/87 marketing year the actual production and for the 1987/88 marketing year the estimated production of colza and rape seed
 Type: Regulation
 Subject Matter: plant product;  production
 Date Published: nan

 11 . 7 . 87 Official Journal of the European Communities No L 192/ 11 COMMISSION REGULATION (EEC) No 2041/87 of 10 July 1987 fixing for the 1986/87 marketing year the actual production and for the 1987/88 marketing year the estimated production of colza and rape seed  7 000 tonnes for Spain ,  0 tonnes for Portugal,  3 690 000 tonnes for the other Member States . In view of the estimated production of colza and rape seed referred to in Article 1 of Regulation (EEC) No 2482/86, the abatement to be applied to the subsidy for those seeds for the 1987/88 marketing year shall be deter ­ mined on the basis of the maximum guaranteed quantity fixed for the marketing year in question, less :  0 tonnes for Spain,  0 tonnes for Portugal,  184 000 tonnes for the other Member States. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 191 5/87 (2), and in particular Article 27a (5) thereof, Whereas Article 32a of Commission Regulation (EEC) No 2681 /83 of 21 September 1983 laying down detailed rules for the application of the subsidy system of oil seeds (3), as last amended by Regulation (EEC) No 1980/87 (4), speci ­ fies the factors which must be fixed in order to imple ­ ment the system of maximum guaranteed quantities ; whereas the actual production of colza and rape seed should be determined for the 1986/87 marketing year as should the implications arising therefrom in view of the estimated production of those seeds for the said market ­ ing year as set out in Commission Regulation (EEC) No 2482/86 (*) ; whereas the estimated production of those seeds and the consequent abatement to be applied to the subsidy should be fixed, for the 1987/88 marketing year, on the basis of the available data ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 For the 1987/88 marketing year, the estimated production of colza and rape seed shall be :  10 000 tonnes for Spain,  0 tonnes for Portugal,  4 900 000 tonnes for the other Member States. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. HAS ADOPTED THIS REGULATION : Article 1 For the 1986/87 marketing year, the actual production of colza and rape seed shall be considered to be : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p . 3025/66. 0 OJ No L 183, 3 . 7. 1987, p. 7. (3) OJ No L 266, 28 . 9 . 1983, p. 22 . (4) OJ No L 187, 7. 7. 1987, p . 5 . 0 OJ No L 212, 2. 8 . 1986, p . 23 .